Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 19 is objected to because of the following informalities: It appears that a typo error has occurred that claim 19 should depend on claim 15, not canceled claim 18.  Appropriate correction is required.

                  Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1-11, 15-17, 19-24 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Claim 1 recites the limitation “at least one system information group” in line 4, which implies having “one system information group” is sufficient. Thus, “one system 


Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


7.	Claims 1, 15 and 55 are rejected under 35 U.S.C. 103 as being obvious over Hegde. (US 2014/00293901 - IDS record).
Regarding claim 1, Hegde discloses in [0038] [0045] [0050] and [0051]: (1) the UE 102-fig.1 (a terminal); (2) the eNB 101 (a network side device); (3) modified flag set (at least one piece of indication information) configured to indicate the scheduling info information element in SIB1-fig.4 (at least one system information group is updated) is updated; (4) the SIB1 is considered being one–to-one correspondence with the modified flag set; (5) the SIB1-fig.4 includes SIB-2 to SIB-9, wherein each SIB comprising at least 

         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism in which the UE acquires only the modified SI message (i.e. SI-3) and updates the stored system information into the system of Hegde.  The suggestion/motivation for doing so would have been to provide an efficient procedure for communicating updated system information.
Regarding claim 15, a description has been made of a process for communicating updated system information from the terminal to the eNB in claim 1, and it should be noted that the process for communicating updated system information from the eNB to the terminal can be performed in a similar manner.


Regarding claim 55, this claim has similar limitations as claim 1.  Therefore, it is rejected under Hegde for the same reasons as set forth in the rejection of claim 1.



                                  Allowable subject matter


                                 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agiwal et al. (US 2017/0251500); Jha et al. (US 10743237); Johansson et al. (US 10313876); Hegde (US 9338760) are cited , and considered pertinent to the instant specification.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465